NO. 07-09-0392-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
APRIL 11, 2011
 
______________________________
 
 
BETTY DOMINGO, APPELLANT
 
V.
 
CINDY SKIDMORE, DONNA WALKER, ESTELLA BARRON,
BRENDA MITCHELL, GINA SCHULTZ, SHARLA PIERCE, AND
LGROUP, A TEXAS GENERAL PARTNERSHIP, APPELLEES
 
 
_________________________________
 
FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2006-535,854; HONORABLE LES HATCH, JUDGE
 
_______________________________
 
Before QUINN, C.J., and  HANCOCK and PIRTLE, JJ.
ORDER TO SHOW CAUSE
            Appellant,
Betty Domingo, brings this appeal contending the trial court erred by entering
judgment in favor of Appellees, Cindy Skidmore, Donna Walker, Estella Barron,
Brenda Mitchell, Gina Schultz, and Sharla Pierce, following a jury trial.  For the reasons to follow, we order Domingo
to show cause why this appeal should not be dismissed
for want of jurisdiction.
Background Facts[1]
            On January 16, 2007, in trial court
cause number 2006-535,854, the trial court signed and entered an order granting
Mitchell's motion for summary judgment as to Domingo's breach of contract cause
of action.  The same day, the trial court
signed and entered an order severing all other claims into a separate action,
with a "new cause number" on the docket of the trial court, thereby
making its January 16th summary judgment order a final and thus,
appealable order.  On May 21, 2008, we
reversed the order of the trial court and remanded Domingo's breach of contract
cause of action against Mitchell to the trial court for further proceedings.  
            Although
the clerk's record does not contain a copy of an order consolidating the
severed claims back into the underlying cause of action, the docket sheet
appearing at page 2 of the clerk's record does reflect that an order
consolidating cause number 2006-535,854 and cause number 2006-535,854-A[2]
was signed on February 6, 2009.  On
October 26, 2009, cause number 2006-535,854 was presented to a jury.  Based upon the jury's verdict, on November
20, 2009, the trial court entered a judgment that Domingo take
nothing by this suit as to Cindy Skidmore, Donna Walker, Estella Barron, Brenda
Mitchell, Gina Schultz, and Sharla Pierce. 
Domingo has appealed that judgment. 
That judgment does not, however, address Domingo's claims against the
LGroup, a Texas general partnership.  
Interlocutory Appeal
            At the outset, this
Court is obliged to determine, sua sponte, issues affecting our
jurisdiction over an appeal.  New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677,
678 (Tex. 1990).  As a general
rule, a judgment must be final before it can be appealed. Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex 2001).  A judgment is not final for purposes of
appeal unless it disposes of all parties and issues.  North E. Indep.
School Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966). 

            Because
the judgment does not address Domingo's claims against the LGroup, this appeal
appears to be interlocutory. 
Accordingly, the Court directs Domingo to show cause, on or before April
26, 2011, why this appeal should not be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a). 
  
                                                                                      Per Curiam




[1]Because the background facts of this case are
more fully set forth in the opinion of this Court entered in cause number
07-07-0038-CV, we make reference only to those facts pertinent to this
order.  
 


[2]Although
we have no indication what the pleadings were in cause number 2006-535,854-A,
we assume they were the claims previously severed out of cause number
2006-535,854 on January 16, 2007.